                 Case 19-11739-LSS              Doc 410        Filed 10/16/19         Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment LLC, et al., 1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administrated)



                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

           I, Giovanna M. Luciano, depose and say that I am employed by Stretto, the claims and
    noticing agent for the Debtors in the above-captioned cases.

       On October 15, 2019, at my direction and under my supervision, employees of Stretto
caused the following documents to be served via first-class mail on the service list attached hereto
as Exhibit A:

      •   Notice of Chapter 11 Bankruptcy Case (Docket No. 105)

      •   Order (I) Approving Notification and Hearing Procedures for Certain
          Transfers of and Declarations of Worthlessness with Respect to Common
          Stock and (II) Granting Related Relief (Docket No. 203)

        Furthermore, on October 15, 2019, at my direction and under my supervision, employees of
Stretto caused the following document to be served via first-class mail on the service list attached
hereto as Exhibit B:

      •   Notice of (A) Disclosure Procedures Applicable to Certain Holders of
          Common Stock, and (B) Disclosure Procedures for Transfers of and
          Declarations of Worthlessness with Respect to Common Stock
          (Docket No. 249)




                         [THIS SPACE LEFT INTENTIONALLY BLANK]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
Case 19-11739-LSS   Doc 410   Filed 10/16/19   Page 2 of 8
Case 19-11739-LSS   Doc 410   Filed 10/16/19   Page 3 of 8




                    Exhibit A
                                                Case 19-11739-LSS       Doc 410       Filed 10/16/19   Page 4 of 8
                                                                         Exhibit A
                                                                  Served Via First-Class Mail


                NAME                                 ADDRESS 1               ADDRESS 2                ADDRESS 3          CITY       STATE    ZIP    COUNTRY
AXOS                                        SUITE 800               1200 LANDMARK CENTER         1299 FARNAN STREET   OMAHA         NE        68102
E*TRADE                                     ATT: VICTOR LAU         34 EXCHANGE PLACE            PLAZA II             JERSEY CITY   NJ        07399
E*TRADE                                     ATT: JOHN ROSENBACH     1271 AVENE OF THE AMERICAS   14TH FLOOR           NEW YORK      NY        10020
LEGENT CLEARING, LLC/COR CLEARING LLC       SUITE 800               1200 LANDMARK CENTER         1299 FARNAN STREET   OMAHA         NE        68102
LEK SECURITIES                              140 BROADWAY            29TH FLOOR                                        NEW YORK      NY        10005
NOMURA SECURITIES                           309 WEST 49TH STREET                                                      NEW YORK      NY        10019
                                            CDS CLEARING AND
QUES/CDS**                                  DEPOSITORY SERVICES     600 DE MAISONNEUVE QUEST                          MONTREAL      PQ       H3A 3J2 CANADA
RBC DOMINION                                ROYAL PLAZA NORTH TOWER 200 BAY STREET               6TH FLOOR            TORONTO       ON      MJ5 2W7 CANADA
VIRTU FINANCIAL                             ONE LIBERTY PLAZA       165 BROADWAY                                      NEW YORK      NY         10006




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                            Page 1 of 1
Case 19-11739-LSS   Doc 410   Filed 10/16/19   Page 5 of 8




                    Exhibit B
                                                     Case 19-11739-LSS         Doc 410         Filed 10/16/19      Page 6 of 8
                                                                                   Exhibit B
                                                                          Served Via First-Class Mail

                 NAME                                      ADDRESS 1                        ADDRESS 2               ADDRESS 3          CITY      STATE      ZIP     COUNTRY
 APEX CLEARING CORPORATION                  ST #3060                               28 LIBERTY STREET                               NEW YORK      NY           10005
 AXOS                                       SUITE 800                              1200 LANDMARK CENTER         1299 FARNAN STREET OMAHA         NE           68102
 E*TRADE                                    ATT: JOHN ROSENBACH                    1271 AVENE OF THE AMERICAS   14TH FLOOR         NEW YORK      NY           10020
 E*TRADE                                    ATT: VICTOR LAU                        34 EXCHANGE PLACE            PLAZA II           JERSEY CITY   NJ           07399
 JPMORGAN                                   FLOOR 02                               500 STANTON CHRISTIANA RD    OPS 4              NEWARK        DE      19713-2107
 LEGENT CLEARING, LLC/COR CLEARING LLC      SUITE 800                              1200 LANDMARK CENTER         1299 FARNAN STREET OMAHA         NE           68102
 LEK SECURITIES                             140 BROADWAY                           29TH FLOOR                                      NEW YORK      NY           10005
 NOMURA SECURITIES                          309 WEST 49TH STREET                                                                   NEW YORK      NY           10019
 QUES/CDS**                                 CDS CLEARING AND DEPOSITORY SERVICES   600 DE MAISONNEUVE QUEST                        MONTREAL      PQ         H3A 3J2 CANADA
 RBC DOMINION                               ROYAL PLAZA NORTH TOWER                200 BAY STREET               6TH FLOOR          TORONTO       ON        MJ5 2W7 CANADA
 VIRTU FINANCIAL                            ONE LIBERTY PLAZA                      165 BROADWAY                                    NEW YORK      NY           10006




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                           Page 1 of 1
Case 19-11739-LSS   Doc 410   Filed 10/16/19   Page 7 of 8




                    Exhibit C
                                                    Case 19-11739-LSS         Doc 410         Filed 10/16/19   Page 8 of 8
                                                                                Exhibit C
                                                                         Served Via First-Class Mail

                  NAME                                      ADDRESS 1                       ADDRESS 2              ADDRESS 3        CITY       STATE    ZIP     COUNTRY
 AXOS                                       SUITE 800                              1200 LANDMARK CENTER       1299 FARNAN STREET OMAHA         NE         68102
 E*TRADE                                    ATT: JOHN ROSENBACH                    1271 AVENE OF THE AMERICAS 14TH FLOOR         NEW YORK      NY         10020
 E*TRADE                                    ATT: VICTOR LAU                        34 EXCHANGE PLACE          PLAZA II           JERSEY CITY   NJ         07399
 J.P. MORGAN SECURITIES LLC                 ONE METROTECH CENTER NORTH                                                           BROOKLYN      NY         11201
 JPM BK/IA                                  FLOOR 02                               500 STANTON CHRISTIANA RD OPS 4               NEWARK        DE    19713-2107
 JPMORGAN                                   FLOOR 02                               500 STANTON CHRISTIANA RD OPS 4               NEWARK        DE    19713-2107
 LEGENT CLEARING, LLC/COR CLEARING LLC      SUITE 800                              1200 LANDMARK CENTER       1299 FARNAN STREET OMAHA         NE         68102
 LEK SECURITIES                             140 BROADWAY                           29TH FLOOR                                    NEW YORK      NY         10005
 NOMURA SECURITIES                          309 WEST 49TH STREET                                                                 NEW YORK      NY         10019
 QUES/CDS**                                 CDS CLEARING AND DEPOSITORY SERVICES   600 DE MAISONNEUVE QUEST                      MONTREAL      PQ       H3A 3J2 CANADA
 RBC DOMINION                               ROYAL PLAZA NORTH TOWER                200 BAY STREET             6TH FLOOR          TORONTO       ON      MJ5 2W7 CANADA
 VIRTU FINANCIAL                            ONE LIBERTY PLAZA                      165 BROADWAY                                  NEW YORK      NY         10006




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                        Page 1 of 1
